DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11) and species (Oleyl group) in the reply filed on December 9, 2020 is acknowledged. Claims 1-14 are pending. Claims 12-14 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-11 are the subject of the present Official action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/21/2018 and 6/24/2019 were received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. "Photocontrollable Dynamic Micropatterning of Non‐adherent Mammalian Cells Using a Photocleavable Poly (ethylene glycol) Lipid." Angewandte Chemie 124.1 (2012): 132-135 (hereinafter Yamaguchi, cited in applicants IDS).
Claim 1 describes a cell culture container comprising: first molecules each bondable to target cells to be cultured, being immobilized to the container via a stimulus degradable linker, the container having a variable volume. Claim 2 describes the cell culture container according to claim 1, wherein the stimulus degradable linker is a photodegradable linker. Claim 3 describes the cell culture container according to claim 1, wherein the first molecules are immobilized to the cell culture container in an array having a spot with a size of bonding to one target cell to be cultured. Claim 4 describes the cell culture container according to claim 3, wherein the first molecules each bonds to a different kind of the target cells to be cultured for the spot. Claim 5 describes the cell culture container according to claim 1, wherein the cell culture container has a gas permeability. Claim 6 describes the cell culture container according to claim 1, wherein the first molecules are selected from the group consisting of an oleyl group, an antibody, an aptamer, and a molecular recognition polymer. Claim 8 describes a cell culture system, comprising: a cell culture container, including first molecules each bondable to target cells to be cultured, being immobilized to the container via a stimulus degradable linker, the container having a variable volume; and a stimulus imparting device that imparts a stimulus to - 39 - the stimulus degradable linker. Claim 9 describes the cell culture system according to claim 8, wherein the stimulus imparting device includes a light source, an excitation filter, an emission filter, and an image sensor. Claim 10 describes the cell culture system 
Yamaguchi describes a light-controllable in situ cell micropatterning method for immobilizing non-adherent cells (Yamaguchi, para 2).  Yamaguchi describes designing and synthesizing a photocleavable PEG-lipid consisting of an oleyl group, an o-nitrobenzyl photocleavable linker, a PEG chain and an amino-reactive N-hydroxysuccinimide ester group (Yamaguchi, para 3 and Fig 1). Yamaguchi describes how the oleyl moieties can bind cells without cytotoxicity by inserting themselves into the lipid bilayer membranes in a noncovalent manner (Yamaguchi, para 2). Yamaguchi experiments with different micropatterns including circular spots with cell clusters of varying diameters (Yamaguchi, Fig 3). Yamaguchi uses an o-nitrobenzyl photocleavable linker which is cleaved using UV light at 365 nm (Yamaguchi, para 3). The UV light source used by Yamaguchi comprises an excitation filter, emission filter and image sensor (Yamaguchi, Fig 4 and supporting information). Yamaguchi describes using a plastic substrate which is inherently gas permeable since large plastic polymers are permeable to small gas molecules (Yamaguchi, Fig 1). Furthermore, the system described by Yamaguchi must be gas permeable give that live cells are maintained in situ. Yamaguchi describes using PBS to clean away unnecessary material or cells released from the micropatterned surface (Yamaguchi, para 4 and Fig 2). Variable volume would be achieved upon rinsing with PBS or the addition of any other culture medium to the system. Accordingly, claims 1-4, 6 and 8-10 are anticipated by the disclosure of Yamaguchi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi as applied to claims 1-4, 6 and 8-10 above and further in view of Lee et al. US 2014/0134645, published 5/15/2014 (hereinafter Lee) and Kato et al. "Transfection microarray of nonadherent cells on an oleyl poly (ethylene glycol) ether-modified glass slide." Biotechniques 37.3 (2004): 444-452 (hereinafter Kato). 
Claim 7 describes the cell culture container according to claim 1, - 38 - further comprising: a connector that is connected to one selected from the group consisting of a culture cell injection unit that injects solution containing the target cells to be cultured, a second molecule feeder that feeds labelled second molecules bondable to the target cells to be cultured, an activator feeder that feeds an activator of activating the target cells to be cultured, a gene feeder that feeds genes transfected to the target cells to be cultured, a culture solution feeder that feeds culture solution of the target cells to be cultured, a cleaning solution feeder that feeds cleaning solution of cleaning away an unnecessary material, a waste solution reservoir that reserves the unnecessary material and the cleaning solution, and a cultured cell recovery unit that recovers cultured cells of the target cells to be cultured. Claim 11 describes a cell culture kit, comprising: a cell culture container, including first molecules each bondable to target cells to be cultured, being immobilized to the container via a stimulus degradable linker, the container having a variable volume; and solution selected from the group consisting of sample solution containing the target cells to be cultured, reagent solution containing labelled second molecules bondable to the target cells to be cultured, activator solution containing an activator that activates the target cells to be cultured, gene transfection solution containing genes transfected to the target cells to be cultured, culture solution of the target cells to be cultured, and cleaning solution that cleans away unnecessary - 40 - material.
in situ cell micropatterning method for immobilizing non-adherent cells (Yamaguchi, para 2). Yamaguchi does not expressly describe a labelled second molecule that binds to a target cell or transfecting the immobilized cells as described in claims 7 and 11. 
Lee describes a method of isolating target cells using photocleavable linkers coupled with florescent dyes for quantitative analysis (Lee, Fig 1 and abstract). Lee describes engineering antibodies or other targeting groups coupled to a fluorescent dye via a photocleavable linker in order to target a cell of interest (Lee, para 21, 23, 24, 27, 33-35).
Kato describes methods for transfecting cell based microarrays (Kato, abstract). Kato describes using oleyl functional groups to immobilize the cells, thus creating the microarray (Kato, Fig 1). Transfection efficacy was visualized using fluorescence as shown in Fig 3 and 4. 
It would have been obvious to one of ordinary skill in the art to combine the light-controllable cell micropatterning method for immobilizing cells described by Yamaguchi with the labelled second molecule that binds to a target cell as described by Lee. It would have been a matter of combining prior art elements according to known methods to yield predictable results since both Lee and Yamaguchi are concerned with light-controllable methods for isolating/manipulating cells. One would have been motivated to make this combination in order to use the labelled second molecule described by Lee to identify the target cell to be cultured. Furthermore, Kato describes methods for transfecting cell based microarrays. It would have been a matter of applying known transfection techniques as outlined by Kato to the micropatterning method described by Yamaguchi to meet the claimed transfection limitations of claims 7 and 11. One would have been motivated to make this combination in order to efficiently analyze the function of transfected genes in cells and visualize them in a microarray as demonstrated by Kato. One would have a reasonable expectation of successes for preforming these methodological combinations given the success reported by all authors and their similarities in the use of microarrays and photocleavable linkers. prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 19, 22-25 of copending Application No: 16/065,947 (US Patent Application Publication Number 2018/0372741). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The competing claims are drawn to compositions and methods for analyzing a cell comprising trapping the cell using a first molecule which is immobilized to a chip and comprises a cell-binding portion and a stimulus degradable linker which is photodegradable. The competing claims also describe the first molecules binding to different types of target cells which are arranged in a spotted array. The competing claims describe the cell-binding portion as comprising an oleyl group. The competing claims describe a second molecule that is bound to labeled target feeder cells to be cultured. The competing claims would fully anticipate the instantly claimed invention, which is drawn to a culturing container comprising immobilized target cells bonded by a first molecule containing a photodegradable stimulus linker, wherein the first molecule consists of an oleyl group. The instant claims also describe a second molecule bondable to target feeder cells. Therefore, the presently claimed invention embraces the competing claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633